Per Curiam. The appellee was appointed by the Mayor and confirmed by the council. Under the charter the office was an annual one, and so much of the ordinance as provides that the term shall be, for one year or during the pleasure of the council, must be disregarded, on the clear ground that the ordinance could not in this way override the charter. Appellee was therefore in and could not be removed without cause. The salary was $500 per annum. The appellee did not hold a full year, but the point seems to have been expressly waived below (see page 13 of abstract), and is not urged here that he was not entitled to pay for a full year. Had it been argued, perhaps a remittitur as to the excess would have been necessary. As it is, the judgment will be affirmed. Affirmed.